Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities Linked to a Basket of Six Exchange-Traded Funds due November 4, 2020 Term Sheet to Preliminary Pricing Supplement dated April 5, 2016 Summary of terms Issuer The Toronto-Dominion Bank (“TD”) Term Approximately 4.5 years Reference Asset An unequally-weighted basket (the “Reference Asset” or the “Basket”) of six exchange-traded funds (the “Basket Components”) described to the right. Pricing Date April 29, 2016* Issue Date May 4, 2016* Principal Amount $1,000 per Security Payment at Maturity See “How the Payment at Maturity is calculated” on page 3 Maturity Date November 4, 2020* Initial Component Price The closing price of a Basket Component on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying preliminary pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price – Initial Component Price) / Initial Component Price Initial Price The Initial Price will be set to 100 on the Pricing Date Final Price 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multiplied by its Component Weight)] Percentage Change (Final Price – Initial Price) / Initial Price, expressed as a percentage Maximum Redemption Amount [145% to 150%] of the Principal Amount of the Securities ($1,450 to $1,500 per $1,000 Principal Amount of the Securities), to be determined on the pricing date Buffer Price 85% of the Initial Price Buffer Percentage 15% Leverage Factor 150% Valuation Date October 28, 2020* Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Underwriting Discount and Commission Up to 3.50%, of which dealers, including Wells Fargo Advisors, LLC (“WFA”), may receive a selling concession of up to 1.50% and WFA will receive a distribution expense fee of 0.075% CUSIP / ISIN 89114QVB1 / US89114QVB12 Investment description • Linked to a Basket of Six Exchange-Traded Funds due November 4, 2020 • The Basket will consist of the SPDR ® S&P ® ETF Trust (the “SPY”) (50%), the iShares ® Russell 2000 ETF (the “IWM”) (15%), the iShares ® MSCI EAFE ETF (the “EFA”) (15%), the iShares ® MSCI Emerging Markets ETF (the “EEM”) (10%), the PowerShares DB Commodity Index Tracking Fund (the “DBC”) (5%) and the Vanguard ® REIT ETF (the “VNQ”) (5%). • Unlike ordinary debt securities, the Principal at Risk Securities (the “Securities”) do not pay interest or repay a fixed amount of principal at maturity. Instead, the Securities provide for a payment at maturity that may be greater than, equal to or less than the Principal Amount of the Securities, depending on the performance of the Reference Asset from the Initial Price to the Final Price. The Payment at Maturity will reflect the following terms: o If the price of the Reference Asset increases: You will receive the Principal Amount plus 150% participation in the upside performance of the Reference Asset, subject to the Maximum Redemption Amount of 145% to 150% (to be determined on the Pricing Date) of the Principal Amount of the Securities o If the price of the Reference Asset decreases but the decrease is not more than 15%: You will be repaid the Principal Amount o If the price of the Reference Asset decreases by more than 15%: You will receive less than the Principal Amount and will have 1-to-1 downside exposure to the decrease in the price of the Reference Asset in excess of 15% • Investors may lose up to 85% of the Principal Amount • Any payments on the Securities are subject to our credit risk. The Securities are unsecured and are not savings accounts or insured deposits of a bank. • No periodic interest payments or dividends • No exchange listing; designed to be held to maturity Our estimated value of the Securities on the Pricing Date, based on our internal pricing models, is expected to be between $925.00 and $950.00 per Security. The estimated value is expected to be less than the public offering price of the Securities. See “Additional Information Regarding Our Estimated Value of the Securities” beginning on page P-40 of the accompanying preliminary pricing supplement. The Securities have complex features and investing in the Securities involves a number of risks. See “Additional Risk Factors” on page P-6 of the accompanying preliminary pricing supplement, “Additional Risk Factors Specific to the Notes” beginning on page PS-4 of the product prospectus supplement MLN-ES-ETF-1 dated August 31, 2015 (the “product prospectus supplement”) and “Risk Factors” on page 1 of the prospectus dated July 28, 2014 (the “prospectus”). *To the extent that the issuer makes any change to the expected Pricing Date or expected Issue Date, the Valuation Date and Maturity Date may also be changed in the issuer’s discretion to ensure that the term of the Securities remains the same. This introductory term sheet does not provide all of the information that an investor should consider prior to making an investment decision. Investors should carefully review the accompanying preliminary pricing supplement, product prospectus supplement and prospectus before making a decision to invest in the Securities. We urge you to consult your investment, legal, tax, accounting and other advisors before you invest in the Securities. As used in this introductory term sheet, “we,” “us,” or “our” refers to The Toronto-Dominion Bank. NOT A BANK DEPOSIT AND NOT INSURED OR GUARANTEED BY THE CANADA DEPOSIT INSURANCE CORPORATION, THE U.S. FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY OR INSTRUMENTALITY OF CANADA OR THE UNITED STATES. TD SECURITIES (USA) LLC WELLS FARGO SECURITIES Hypothetical payout profile The profile to the right is based on a hypothetical Maximum Redemption Amount of 147.50% or $1,475.00 per $1,000 Principal Amount (the midpoint of the specified range for the Maximum Redemption Amount), the Leverage Factor of 150% and a Buffer Price equal to 85% of the Initial Price. This graph has been prepared for purposes of illustration only. Your actual return will depend on the actual Final Price, the actual Maximum Redemption Amount, and whether you hold your Securities to maturity. *The graph to the right represents a hypothetical payout profile for the Securities. The 45 degree dotted line represents the hypothetical percentage change of the Reference Asset and the solid line represents the hypothetical return on the Securities for a given percentage change in the Reference Asset. Hypothetical returns Hypothetical Final Price Hypothetical Percentage Change Hypothetical Payment at Maturity ($) Hypothetical Return on Securities 1 (%) 200.00 100.00% $1,475.00 47.50% 175.00 75.00% $1,475.00 47.50% 150.00 50.00% $1,475.00 47.50% 140.00 40.00% $1,475.00 47.50% 131.67 31.67% $1,475.00 47.50% 130.00 30.00% $1,450.00 45.00% 120.00 20.00% $1,300.00 30.00% 110.00 10.00% $1,150.00 15.00% 105.00 5.00% $1,075.00 7.50% 102.50 2.50% $1,037.50 3.75% 100.00 2 0.00% $1,000.00 0.00% 95.00 -5.00% $1,000.00 0.00% 90.00 -10.00% $1,000.00 0.00% 85.00 -15.00% $1,000.00 0.00% 80.00 -20.00% $950.00 -5.00% 70.00 -30.00% $850.00 -15.00% 60.00 -40.00% $750.00 -25.00% 50.00 -50.00% $650.00 -35.00% 25.00 -75.00% $400.00 -60.00% 0.00 -100.00% $150.00 -85.00% 1 The “return” as used in this introductory term sheet is the number, expressed as a percentage, that results from comparing the difference between the Payment at Maturity per $1,000 Principal Amount and $1,000. 2 The Initial Price will be set to 100 on the Pricing Date. The above figures are for purposes of illustration only and may have been rounded for ease of analysis. The actual amount you receive at stated maturity will depend on the actual Final Price and Maximum Redemption Amount. * These calculations are hypothetical and should not be taken as an indication of the future performance of the Basket Components or the Basket as measured from the actual Pricing Date. We cannot give you assurance that the performance of the Basket Components will result in any positive return on your initial investment. 2 TD SECURITIES (USA) LLC WELLS FARGO SECURITIES How the Payment at Maturity is calculated The Payment at Maturity will be determined as follows: • If the Percentage Change is positive , then the investor will receive an amount per $1,000 Principal Amount of the Securities equal to the lesser of: (i) Principal Amount + (Principal Amount x Percentage Change x Leverage Factor); and (ii) the Maximum Redemption Amount. • If the Percentage Change is less than or equal to 0% but greater than or equal to -15% (that is, the Percentage Change is between 0% and -15%), then the investor will receive only $1,000 per $1,000 Principal Amount of the Securities. • If the Percentage Change is less than -15% (that is, the Percentage Change is between -15% and -100%), then the investor will receive less than $1,000 per $1,000 Principal Amount of the Securities, calculated using the following formula: Principal Amount + [Principal Amount x (Percentage Change + Buffer Percentage)] If the Final Price is less than Buffer Price, the investor will receive less, and possibly 85% less, than the Principal Amount of the Securities at maturity. Hypothetical Values of the Basket* * While actual historical information on the Basket will not exist before the Pricing Date, the graph above sets forth the hypothetical daily performance of the Basket from January 2, 2008 through March 31, 2016. The graph is based upon actual daily historical closing prices of the Basket Components and a hypothetical Basket level of 100.00 as of January 2, 2008. The dotted line presents the Buffer Price of 85.00, which is equal to 85% of the Initial Price of 100, which will be set on the Pricing Date. We obtained the information regarding the historical performance of the Basket Components used in calculating the graph above from Bloomberg Financial Markets. We have not independently verified the accuracy or completeness of the information obtained from Bloomberg Financial Markets. The hypothetical performance of the Basket should not be taken as an indication of its future performance, and no assurance can be given as to the Final Price of the Basket. Additionally, the hypothetical examples above reflect the performance of the hypothetical Basket, and do not reflect or incorporate any terms of the Security.
